Victoria Mari
                                                                 VelasquezAppellee




                        Fourth Court of Appeals
                              San Antonio, Texas
                                Thursday, April 23, 2015

                                 No. 04-15-00239-CR

                                 The STATE of Texas,
                                      Appellant

                                           v.

                             Victoria Mari VELASQUEZ,
                                       Appellee

                From the County Court at Law No. 6, Bexar County, Texas
                                Trial Court No. 478295
                    Honorable Wayne A. Christian, Judge Presiding


                                    ORDER

      The Appellant’s Motion to Stay is GRANTED.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court